Citation Nr: 0127283	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  01-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, wherein the veteran's claim for an increased 
evaluation for PTSD was denied.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in March 2001 the RO notified the 
veteran of its duty to him under the VCAA; however, a review 
of the file reveals that additional development is required 
before the claim may be adjudicated. 

Although the veteran's claim for an increased evaluation for 
PTSD included his contention that his disorder had worsened 
and a request for a VA examination, the record does not show 
that an examination was ever scheduled.  His last VA 
examination was more than three years ago.  A medical 
examination must not only be thorough and contemporaneous, 
but it should also take into account the records of prior 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991). 

The Board is aware that more recent treatment records show 
that the veteran received psychological evaluations through 
VA Pittsburgh Healthcare System in April and May 2000.  While 
these records are to be considered, they can not take the 
place of a VA examination, in part, because they fail to 
provide Global Assessment Functioning (GAF) scores.  GAF is a 
scale reflecting the psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness.  American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th Ed.) (1994).  GAF 
scores, as set forth in the DSM-IV, have been adopted by the 
VA.  See 38 C.F.R. § 4.125 (2001).

In view of the foregoing, a VA psychiatric examination must 
be conducted, and the psychiatrist should provide a Global 
Assessment of Functioning (GAF) score and define what the 
score represents based on specific findings.

During the veteran's videoconference in October 2001, he 
stated he applied for Social Security benefits for PTSD, but 
was denied.  A review of the record reveals the RO did not 
attempt to obtain these records.  These SSA records, although 
not controlling in regard to VA's determination, must be 
considered like any other pertinent evidence and must be 
obtained.  See 38 U.S.C.A. § 5103A(c)(3); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 413 (1991).  

In addition, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received for his 
back disability during the pendency of the appeal.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request the names, addresses and dates of 
treatment of any health care providers, 
VA or private, who provided  treatment 
for his PTSD since May 2000.  After 
obtaining the necessary releases, the RO 
should then contact the providers and 
request copies of all relevant medical 
records that have not previously been 
obtained.  All records should be 
associated with the claims file.  The RO 
is to document all attempts to obtain 
records.

2.  The RO should contact the Social 
Security Administration and request a 
copy of that agency's decision with 
respect to the veteran's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision. Any records 
received should be associated with the 
claims folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied.

4.  Thereafter, the veteran should be 
scheduled for a psychiatric examination 
to determine the nature and severity of 
his PTSD.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review prior to the 
examination.  Psychological testing 
should be ordered if deemed necessary by 
the psychiatrist.  In addition, the 
findings must address the presence or 
absence of the manifestations as 
described in 38 C.F.R. § 4.130 (2001).  
The psychiatrist should render an opinion 
as to what effect the service-connected 
disability has on the veteran's social 
and industrial adaptability.  A GAF score 
should be provided, and an explanation 
should be provided of its meaning.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



